 

Case 2:17-cv-04398-GRB-ST Document 66 Filed 08/31/21 Page 1 of 1 PagelD #: 154
THE RUSSELL FRIEDMAN

LAW GROUP, LLP

 

 

CHRISTOPHER M. ARZBERGER

SENIOR ASSOCIATE

DIRECT TEL:: 516.355.9686

DIRECT FAX: 516.726.8428
CARZBERGER@RFRIEDMANLAW.COM

August 31, 2021

VIA ECF

Honorable Magistrate Judge Steven Tiscione
United States District Court

Eastern District of New York

100 Federal Plaza, Courtroom 710

Central Islip, New York 11722

Re: Antonio Cruz v. County of Suffolk, et al.
Docket No.: 17-CV-4398 (GRB)(ST); File No.: L2534

Dear Judge Tiscione:

This office represents Plaintiff in the above-referenced matter. On July 21, 2021, the parties
appeared for a telephone conference with this Court to discuss the status of the settlement
negotiations between the parties. At the conference, Your Honor directed the parties to file the
Joint Pretrial Order for the eventual trial of this matter since the parties were unable to settle the
case at that time.

The parties are currently in the process of drafting and revising the Joint Pretrial Order;
however, additional time is needed in order to finalize it. Therefore, please accept this
correspondence on behalf of Plaintiff to request a fourteen (14) day extension to file the joint pre-
trial order. Defendants have consented to the extension of time.

Thank you for your time and consideration to this matter.

Respectfully yours,
THE RUSSELL FRIEDMAN LAW GROUP, LLP

By: — /s/Christopher M. Arzberger
Christopher M. Arzberger

CMA/dm

400 GARDEN CITY PLAZA, SUITE 500, GARDEN CITY, NEW YORK 11530
T 516.355.9696 | F 516.355.9697 | RFRIEDMANLAWGROUP.COM
